ICJ_118_ApplicationGenocideConvention_HRV_SRB_1999-09-14_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(CROATIE c. YOUGOSLAVIE)

ORDONNANCE DU 14 SEPTEMBRE 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA v. YUGOSLAVIA)

ORDER OF 14 SEPTEMBER 1999
Mode officiel de citation:
Application de la convention pour la prévention et la répression
du crime de génocide { Croatie c. Yougoslavie), ordonnance
du 14 septembre 1999, C.LJ. Recueil 1999, p. 1015

Official citation:
Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Croatia v. Yugoslavia), Order of
14 September 1999, LC.J. Reports 1999, p. 1015

 

N° de vente:
ISSN 0074-4441 Sales number 750
ISBN 92-1-070822-9

 

 

 
14 SEPTEMBRE 1999

ORDONNANCE

APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(CROATIE c. YOUGOSLAVIE)

APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA vy. YUGOSLAVIA)

14 SEPTEMBER 1999

ORDER
1015

COUR INTERNATIONALE DE JUSTICE

1999 ANNÉE 1999

14 septembre
Rôle général

n° 118 14 septembre 1999

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(CROATIE c. YOUGOSLAVIE)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. ODA, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, M Hiccins, MM. PARRA-
ARANGUREN, KOOIMANS, REZEK, juges; M. VALENCIA-OSPINA,

greffier.

La Cour internationale de Justice,

Ainsi composée,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45 et 48 de son
Règlement,

Vu la requête enregistrée au Greffe de la Cour le 2 juillet 1999, par
laquelle la République de Croatie a introduit une instance contre la
République fédérale de Yougoslavie «pour violation de la convention
pour la prévention et la répression du crime de génocide»;

Considérant que, le 2 juillet 1999, une copie certifiée conforme de la
requête a été transmise à la République fédérale de Yougoslavie;

Considérant que la République de Croatie a désigné comme agent
M. David B. Rivkin, Jr.; et que la République fédérale de Yougoslavie a
désigné comme agent M. Rodoljub Etinski, conseiller juridique principal

4
1016 APPLICATION DE CONVENTION GÉNOCIDE (ORD. 14 IX 99)

au ministère des affaires étrangères de Yougoslavie, et comme coagent
S. Exc. M. Milan Grubié, ambassadeur de Yougoslavie aux Pays-Bas;

Compte tenu de l’accord des Parties, tel qu’exprimé par leurs agents au
cours d’une réunion que le président de la Cour a tenue avec ceux-ci le
13 septembre 1999,

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la République de Croatie, le 14 mars 2000;

Pour le contre-mémoire de la République fédérale de Yougoslavie, le
14 septembre 2000:

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quatorze septembre mil neuf cent quatre-vingt-dix-
neuf, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la
République de Croatie et au Gouvernement de la République fédérale de
Yougoslavie.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
